             Case 1:19-mj-00479-ML Document 1 Filed 08/23/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )     CRIMINAL NO. A-19-MJ-479
                                                 )
KATRINA ROSLANKY                                 )
                                                 )

                                  MOTION FOR DETENTION

       COMES NOW the United States by and through its Assistant United States Attorney and

files this motion for pretrial detention under Title 18, United States Code, Section 3141, et seq.,

and would show the Court the following:

       1.     The pending case involves:

[]     (A)     A crime of violence

[]     (B)     An offense for which the maximum sentence is life imprisonment or death.

[]     (C)     An offense for which a maximum term of imprisonment of ten years or more is
               prescribed in the Controlled Substances Act, the Controlled Substances Import and
               Export Act or the Maritime Drug Law Enforcement Act.

[]     (D)     A felony committed after the Defendant had been convicted of two or more prior
               offenses described in Title 18, United States Code, Section 3142(f)(l)(A)-(C) or
               comparable state or local offense.

[]     (E)    A felony that is not otherwise a crime of violence that involves a minor victim or
              that involves the possession or use of a firearm or destructive device, or any
              other dangerous weapon.

[X]    (F)     A serious risk that the Defendant will flee.

[]     (G)     A serious risk that the person will obstruct or attempt to obstruct justice, or attempt
               to threaten, injure or intimidate a prospective witness or juror.
             Case 1:19-mj-00479-ML Document 1 Filed 08/23/19 Page 2 of 2



[]     (H)     An offense committed by the Defendant while released pending trial or sentence,
               or while on probation or parole requiring an initial 10 day detention pursuant to 18
               U.S.C. § 3142(d).

[X]      (I) An offense committed by the above named defendant who is not a citizen of the
             United States or lawfully admitted for permanent residence requiring an initial 10
             day detention under the provisions of 18 U.S.C. § 3142(d).

       2.      No condition or combination of conditions will:

[X]    (A)     Reasonably assure the appearance of the person as required.

[]     (B)     Reasonably assure the safety of the community or any other person.

       The United States may advocate additional reasons for detention other than those indicated

above as the investigation proceeds and new information becomes available.

       Pursuant to 18 U.S.C. § 3142(f) the United States moves that the detention hearing be

continued for TEN (10) days so that the United States can prepare for said hearing.

       WHEREFORE, PREMISES CONSIDERED, the Government requests that the Defendant

be held without bond.



                                                      Respectfully submitted,

                                                      JOHN F. BASH
                                                      UNITED STATES ATTORNEY


                                              By:     /s/ALAN BUIE
                                                      ALAN BUIE
                                                      Assistant United States Attorney
                                                      903 San Jacinto Blvd., Suite 334
                                                      Austin, Texas 78701
                                                      A/C (512) 916-5858
                                                      Fax (512) 916-5854
